DETAILED ACTION
Claims 1 - 8 of U.S. Application No. 17237782 filed on 04/22/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 8 were rejected under 112(b) in the non-Final Office Action of 4/28/22. The Applicant amended independent claims 1, and 5 to overcome the applied 112(b) rejections, therefore, the 112(b) rejections to claims 1-8 are overcome.
Regarding claim 1, the limitations in claim 1, “…, a housing; a contact member attached to the housing; an attaching part inside the housing; and a vibration generating device, wherein the vibration generating device includes: a base including a protruding part formed with a first magnetic body and a recessed part, the protruding part being attached to the recessed part, a coil annularly wound around the protruding part; a plate formed with a second magnetic body and facing the base, an elastic member is coupled to the plate and the contact member directly or through another member, the plate and the base form a magnetic circuit, a magnetic gap is formed between the protruding part and the plate, a flange part is provided at the base, and the flange part is attached to the attaching part” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 2-4 would be allowable for depending on claim 1.

    PNG
    media_image1.png
    319
    514
    media_image1.png
    Greyscale

Regarding claim 5: claim 5 has substantially the same limitations of claim 1, therefore, claim 5 would be allowable for the same reasons. Claims 6-8 also would be allowable for depending on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832